Citation Nr: 1744746	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-50 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from February 1952 to January 1958. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2017. 

In March 2017, the Board remanded the matter to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's March 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

First, the Board directed the RO to obtain all outstanding VA treatment records, including, but not limited to, those prior to August 26, 2015.  The Board explained that the claims file contained VA medical records beginning from August 2015, and the first available medical record was a follow-up phone call.  The nature of this record indicated that prior VA medical records remained unassociated with the claims file.

Upon remand, the RO obtained all VA medical records from August 2015 through March 2017, plus one VA medical record from July 2015.  It is not clear that the medical records prior to that date are unavailable and cannot be obtained.  The RO did not issue a formal finding of unavailability as directed by the Board.  As such, the Board finds that there was no substantial compliance with this remand directive.  

Second, the Board directed the RO to arrange for a VA examination.  A VA examination was scheduled for April 2017, but the Veteran did not appear.  He wrote in an April 2017 letter that he was not able to attend the VA examination because he was hospitalized during that time.  He further noted that he had called beforehand to attempt to reschedule.  A copy of his telephone call is not documented in the record, but the Board finds that to be nondeterminative.  Rather, the Board finds determinative that the Veteran provided good cause for his failure to appear at the VA examination and the RO took no action to reschedule it.  As such, there was also not substantial compliance with this remand directive.  

More recently, the Veteran wrote in August 2017 that he had undergone further consultations at VA for his hearing, including a determination that his hearing loss was "accelerating."  His statement shows that a VA examination is still needed to evaluate the severity of his hearing loss.  Furthermore, the Veteran asked that those VA medical records be reviewed for his appeal.  At present, those records remain outstanding.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to those before July 2015 and those since March 2017.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to assess the severity of the service-connected hearing loss.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

